Citation Nr: 1709225	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for nerve damage of the right leg and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a back condition and for nerve damage to the right leg and foot.   

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in June 2011.  In January 2012 and again in June 2015 the Board  remanded the claims for service connection for a back condition and nerve damage affecting the right leg and foot for further consideration.  The case is once again before the Board.

The Board notes that a new appeal for a higher initial rating for pseudofolliculitis barbae is also pending, but is awaiting scheduling of a Board hearing.  As such, that matter will be addressed in a later Board decision, as necessary.


FINDINGS OF FACT

1.  The competent and credible evidence preponderates against the Veteran's current back condition being present in service or until many years thereafter and against it being related to service or to an injury in service.

2.  The competent and credible evidence preponderates against the Veteran's current nerve damage affecting the right leg and foot being present in service or until many years thereafter and against it being related to service or to an injury in service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a back condition have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for nerve damage affecting the right leg and foot have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment and personnel records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Based on a prior statement by the Veteran that he had completed forms for Social Security Administration (SSA) benefits, the RO made appropriate efforts to obtain SSA records.  An SSA representative in April 2010 informed that the Veteran was not then in receipt of SSA disability benefits or SSI benefits at that time.  A reply     to a more formal query to SSA, received in January 2012, informed that any SSA benefits claim records of the Veteran had been destroyed and were no longer available.  A notice of this circumstance was provided to the Veteran in June 2012.

The Board also notes that development requested by the Board's prior remands has been substantially completed.  This included obtaining a response from the National Archives (as discussed below) informing that relevant deck logs of the USS Denver did not provide verification of a rescue of a fellow serviceman who had fallen overboard between May 1970 and July 1970.  Additional service treatment records and service personnel records were sought, additional service personnel records were associated with the claims file, and replies were received in September 2015 from the service department and PIES informing that all available service records were sent for association with the claims file.  The Veteran was duly informed of the evidence obtained by a supplemental statement of the case (SSOC) in April 2016.  An additional examination and medical opinion were obtained in September 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
The Veteran in July 2015 submitted a VA Form 9 pertaining to his pseudofolliculitis barbae, in which he also addressed his claims for service connection for a back disorder and nerve damage affecting the right leg and foot.  The Veteran therein requested a Travel Board hearing as well as a "more valid examination" because prior findings were not in accord with his contentions.  He reiterated his desire for     a teleconference in May 2016.

The Veteran already addressed his claims for service connection for a back disorder and nerve damage affecting the right leg and foot in his prior hearing before the undersigned in June 2011, and the Veteran has not articulated any need to address new evidence by an additional hearing as to those claims beyond testimony already provided and statements already submitted.  Hence, the Board finds no basis to   take the unusual step of affording the Veteran a second Board hearing on the same appeal for those issues.    

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection 

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Veteran contends that he suffered an injury to the back in service while serving aboard the USS Denver in 1970, which injury resulted in a current low back condition as well as nerve damage affecting the right leg and foot.  He has asserted that the injury occurred in July 1970, when he had jumped into the water to assist another soldier who had fallen in the water, and that he then was struck against a barge docked in the area, resulting in back injury.    

However, the Veteran's service treatment and personnel records do not document any injury to the back or any complaint, finding, or treatment for a back condition or nerve damage affecting the right leg or right foot.  They also do not document any intervals of limited duty status.  The Veteran's August 1971 service separation noted a normal spine and lower extremities.  A review of deck logs of the USS Denver between May and July of 1970 also failed to corroborate the Veteran's narrative of rescuing a fellow serviceman who fell overboard or of his being injured in the course of that rescue.  Post-service treatment records from 1975 to 2002 are also absent any complaints or findings of a back condition or of nerve damage affecting the right leg and foot.

Obtained records of treatment at University of Iowa medical care facilities date from 1975 to 1983.  These reflect treatments for a broad variety of conditions, including multiple inclusions cysts, a swollen right nose, a superficial cut on the hand, a possible mood disorder, and a possible anxiety reaction, but without any mention of difficulties with the low back or nerve issues in the lower extremities.  

The earliest post-service VA treatment records are July 1978 records of Iowa City VA Medical Center (VAMC) treatments for a lesion on the right buttocks.  The lesion was excised.  There was no mention of a back disorder or nerve damage affecting the right leg and foot.  

In a health maintenance problem list obtained from the Health Centers of Northern New Mexico, a history was noted of right inguinal hernia times 2 which had resolved in 1989, a lower gastrointestinal bleed diagnosed in 1977, a right rotator cuff injury diagnosed in 1977, seborrheic dermatitis diagnosed in April 2001, and tobacco abuse diagnosed in 1981.  A back disorder and nerve damage affecting the right leg and foot were not listed.

A January 1999 Taos Medical Group record of treatment, for evaluation concerning the Veteran blacking out several days earlier, noted that the Veteran was previously a distance runner and also climbed mountains, and that he could currently walk three to four miles per day without difficulty.  Upon physical examination, muscle strength was 5/5 in the extremities.  There was no mention of a back disorder or nerve damage affecting the right leg and foot.  

In August 2002 the Veteran submitted claims for service connection for     various disabilities including hernia, arthritic shoulder, skin rash, depression,    and posttraumatic stress syndrome.  He did not then claim service connection      for a back condition or nerve damage affecting the right leg and foot.  

Records from the Kansas City VAMC reflect that the Veteran was approved         for eligibility to receive care at that facility in October 2002.  In November 2002   the Veteran presented to establish care and underwent a general medical status review.  Current disabilities were addressed, but the Veteran did not then report    any difficulty with his back or lower extremities either currently or in the past, and none was noted by the examiner.  Concerning the extremities, the examiner noted that the Veteran had full active range of motion against gravity.

In December 2002 the Veteran submitted a release form with a list of treatments between 1971 and 2002 for multiple conditions did not mention a back disorder or of nerve damage affecting the right leg and foot.  

In a December 2002 statement, the Veteran asserted that he had worked less than half-time since 1971, and that his physical conditions have been "continual since 1971."  He did not then address a back disorder or nerve damage affecting the right leg and foot.  

At a July 2003 treatment at a Las Cruces VA facility, the Veteran reported a history of worsening low back pain for two years, without any injury.  Examination and scan findings included degenerative changes to the lumbar spine with marked narrowing and L5/S1 vacuum disk phenomenon.  

In an August 2003 submission associated with a claim for nonservice-connected pension, the Veteran informed VA that he was suffering from disabilities which included arthritis of the spine.  

In March 2008 the Veteran submitted a claim for service-connection for disabilities including "advanced spinal deterioration."  He then stated that all the claimed disabilities began in May 1970, and he reported most recent care between 1986    and 1988.  In a July 2008 submission, the Veteran reported that he had a "twice-broken spine," but did not then assert that he had suffered these spine injuries in service.

The Veteran first specifically attributed his back condition to service injury in a statement submitted in December 2008, as follows:

Also, my military records should show my lower back was damaged in 1970.  I was treated by at least three Navy doctors at that time. One gave me pain narcotics and said, "It's just God's work."  I wore a back brace and continued pain medications for two years after I was discharged.  I've been unable to be much of a gardener or car washer for much of my adult life, but these common activities, I thought, must be foregone due to "common back pain."

Well, it wasn't common, I now see.  In 2003 my back was re-damaged in the very same place, worsening the pain and nerve damage.  Since 2003 only, I have been prescribed over 30 different medications (mostly from the VA).  [....]

In an August 2009 authorization to release medical records, VA Form 21-4142,      the Veteran asserted that a Dr. F. in Cedar Rapids, Iowa, treated him from 1971 to 1972 including for a low back condition.  The Veteran reported that the doctor had taken x-rays, diagnosed him with a fracture of the spine, and treated him with a back brace.  In another VA Form 21-4142 submitted in August 2009, the Veteran asserted that he received several back treatments in service including by three Navy surgeons following a fracture of the back which he believed had occurred in July 1970.  

VA treatment records reflect that the Veteran underwent spine surgery with discectomy at L4-L5 in September 2009, with ongoing treatment thereafter at       VA for a low back condition with radiculopathy.  

In October 2009 the Veteran provided a chronology of his back difficulties, reporting that they began in 1972 (sic) when his back was injured in "WestPac," asserting, "[M]ilitary records from this time must show 3 surgical recommendations from Naval surgeons."  He then asserted that between 1972 and 1984 he had "[t]wo years with a cane and back brace" with "continual pain."  He reported that in 1984 he had an injury which "exacerbated initial spine damage" resulting in "continual 
pain."  He added that this was followed by injury in 2002 which "further exacerbates back/nerve damage" resulting in "constant pain" for which he received "over 40 medical prescriptions from VA and private doctors," despite which "pain persists, grows worse."  This was followed by "pain unbearable" in 2009, and scheduling       for surgery at the Albuquerque VA hospital.  He also asserted that he had sent "countless" letters to Dr. F, as well as to other caregivers, but implied that he did     not obtain replies.  In another October 2009 and again in November 2009, the Veteran reported that Dr. F was deceased and that records of treatment by Dr. F could not be obtained.  

In October 2009 the Veteran underwent a VA lumbar MRI for treatment purposes, revealing multilevel lumbar degenerative changes including disc protrusions, bilateral neural foraminal narrowing at L3-L4, and a compression of the L5 nerve root.  This and other treatment scans produced no findings of current or past vertebral fractures.  

At his hearing before the undersigned in June 2011, the Veteran informed that he injured his back in service when a fellow soldier fell off the ship and he went into the water after him.  He reported that he was then struck against an old Navy barge while in the water.  He testified that this occurred while he was stationed aboard the USS Denver, and he "exhaustively" tried to get those records.  (Hearing transcript ("HT"), p. 6)  He added that he was put in a back brace and removed from duty     for some time, though he remained aboard the USS Denver and was then transferred to the USS Juneau.  

The Veteran testified that he believed he was first treated for his back in the Philippines and was seen by a Navy surgeon.  He testified that he was first treated aboard ship for six days and then taken to see a doctor at a Navy hospital, but surgery was not performed.  He asserted that he believed the diagnosis in service was "fractured lower lumbar, something like that." (HT, p. 4)  He testified that following the injury he "wasn't able to do anything, but sit at a desk and be off duty, light duty [stationed in] Buford, South Carolina ."  (HT, pp. 10-11)

Also at the hearing, the Veteran reported still being in contact with two fellow soldiers from his unit, but only one would reply and he did not express confidence in the capacity of that one to provide a statement because the fellow soldier was "drugged out" and only "vaguely coherent."  (HT, pp. 6-7)  He testified that he attempted on multiple occasions to obtain records from treating civilian physicians, including his family doctor, Dr. F, who treated him with braces, but he did not succeed in obtaining these records.  Regarding his claimed nerve pain or sciatic pain following in-service injury, the Veteran testified that he could not recall when the sciatica began.  (HT, pp. 11-12)

In February 2012 a reply was received from the National Archives to the RO's request for any ships log records of the USS Denver between May and July of 1970, including logs that may have documented Veteran participating in the rescue of a sailor who fell overboard.  The National Archives reply informed that deck logs were not detailed journals describing all events occurring in or around the ship.  The National Archives replied that there was in fact no record of any such rescue in the USS Denver's ship's logs during the interval from May to July of 1970.  

The Veteran's former spouse in March 2012 submitted a statement informing that she had live with the Veteran for "many years," and that during that time she had witnessed his chronic back pain and nerve damage, among other conditions.  A marriage certificate of record reflects that she and the Veteran were married in   May 1991, approximately 20 years after the Veteran separated from service.  A submission by the Veteran in March 2011 informs they were then separated in March 2011.  This March 2012 statement does not inform when the Veteran's former spouse observed the Veteran to be symptomatic, and hence fails to establish an onset of the Veteran's claimed back condition and nerve damage proximate to service.  This statement also fails to otherwise support a link between service and the Veteran's claimed disabilities.  

In an August 2015 submission addressing his claimed back disability and nerve damage affecting the right leg and foot, the Veteran asserted, "I've been limited since 1971 in earnings ability and basic, common activities (e.g., washing a car; gardening)." In another August 2015 submitted statement, the Veteran asserted that he had "spinal deterioration that was initially caused in 1970; 45 years of this."

Upon VA examination in February 2013 the Veteran was noted to have degenerative disk disease of the lumbar spine at multiple levels, worse at L3-L4 with moderate to severe spinal stenosis at that level, as well as some anterolisthesis at that level.  He was noted to have chronic low back pain for which he took pain medication.  The examiner also assessed lower extremity intermittent radiculopathic pain which was mild on the left and severe on the right.  

In a September 2015 addendum, the February 2013 examiner noted the Veteran's assertion of a back injury in service, but also noted the absence of any record of back injury in service and only a report of minor back pain on the Veteran's June 1969 report of medical history for service induction.  The examiner opined that it would be mere speculation to associate a current back condition with a reported injury in service 30 years earlier in the absence of any documentation of back difficulty until 30 years later, in 2003.  The examiner explained that if the Veteran had a fracture of a vertebra or a disk herniation, this would have caused back difficulties for the next one to ten years, and yet the Veteran had documented treatment for musculoskeletal conditions over the ten years following the time         of the asserted back injury without any mention of back difficulty.  

Upon review of the record, the Board finds that in the present case, historical records which should have reflected some back difficulty but did not, serve to weigh against, and ultimately to outweigh the Veteran's lay assertions of back problems during and continuing since service.   

In this regard, in documented treatment records for three decades following service as well as in submissions to VA prior to 2003, the Veteran failed to mention a back condition or nerve damage affecting the lower extremities.  If the Veteran had ongoing back difficulties for which he received treatment in service and over the years thereafter, he would have been expected to have reported these for a health maintenance problem list for the Health Centers of Northern New Mexico; or to have identified them when undergoing a general physical evaluation in January 1999 with the Taos Medical Group; or to have listed then when he submitted a claim in August 2002 for various disabilities which he asserted were related to service; or to have reported them in November 2002 when initially evaluated for VA medical care; or to have listed them among conditions for which he received treatment in a medical care list he provided in December 2002; or to have had some documentation of a back condition in some VA or private record of treatment at some time in the three decades following service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Ultimately, because an ongoing back injury or back condition from service was not reflected anywhere in these numerous records for three decades following service, the Board finds the Veteran's assertions of injury or condition continuing from service to be unpersuasive.  

Additionally, no findings of old spine fractures are reflected in treatment records including October 2009 lumbar MRI scans, and hence the Veteran's assertion of a broken back or fracture of the back in service is also not supported.  Further, the history of back difficulties the Veteran provided in an October 2009 submission, when he reported re-injuring his back in 2002, is contradicted by his statement to a VA treatment provider in July 2003, when he informed that he had worsening back symptoms over the past two years without any injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

The Veteran's above-quoted testimony of being "inhibited" from leading a "normal life" performing simple physical activities such as painting a chair or gardening due  to gradual onset of sciatica following his in-service back injury, and his statement        in August 2015 that he had been "limited since 1971 in earnings ability and basic, common activities (e.g., washing a car; gardening)," are directly contradicted 
by his statements when evaluated at the Taos Medical Group for treatment      purposes in January 1999.  For that provider he informed of a history of physical activity including distance running and mountain climbing, and at the time of that examination was still walking three to four miles daily without difficulty.  These   1999 statements, and physical findings then including 5/5 strength in the extremities without noted impairment of the back or lower extremities, certainly do not reflect "inhibited" activities in years following service due to back disability or due to nerve damage affecting the right leg and foot.  

The Veteran's narrative of having received treatment by Naval surgeons following the alleged accident, or indeed of any treatment for a back disorder in service, has been wholly uncorroborated by obtained service treatment and personnel records.  See AZ, supra.  The Veteran's testimony regarding limited or light duty following his claimed back injury in 1970 is also contrary to service personnel records, which do not appear incomplete and which reflect that following duties as an "Ammo Man," the Veteran became a squad leader in September 1970, a position which he held until he was assigned to "casual" duty in February 1971, followed by "MP" duty from April 1971 to August 1971.  The service treatment records and service personnel records provide no indication of any limited duty profile, no indication of any injury to the back, no indication of being assigned post-injury to a position as a clerk (which the Veteran also alleged in testimony), and no indication of any disability pay upon service separation.  

While the Veteran is competent to describe that which he has experienced or witnessed, based on all of the above-discussed contrary evidence, the Board finds the Veteran's narrative of injury in service and ongoing disability of the back following service to be highly unlikely and unpersuasive.  The Board concludes that the credibility of the Veteran's narrative of an injury in service and ongoing back disability from that time is substantially undermined by the contrary evidence.       With the credibility of the Veteran's narrative of in-service injury and subsequent ongoing disability thus substantially undermined, the Board affords it little weight.  See Buchanan and Caluza, both supra.  

The Veteran has asserted that he was treated by a Dr. F shortly after service including with pain medication and a back brace for two years, but that this physician had since died and records of these treatments could not be obtained.   The Board has considered the Veteran's reports of these treatments, but finds them inconsistent with the in-service and post service medical records which reflect no injury in service and no disability of the back for approximately three decades following service.  Thus, the Board also finds the Veteran's narrative of this post-service treatment by Dr. F. to be substantially lacking in credibility, and hence entitled to little weight.  Id.  

The record, taken as a whole, is consistent with the findings and conclusions of the February 2013 VA examiner in his September 2015 addendum to the effect that absence of any documentation of back injury or residuals of back injury in service and for decades following service outweigh any likelihood of such in-service injury, notwithstanding the Veteran's contrary assertions of significant back injury in service and subsequent disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 440   (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  

For the reasons set forth above, the Board finds the weight of competent and credible evidence against the Veteran having sustained his reported injury to the back in service, against a back disability otherwise developing in service or for decades following service, and against the current back disability otherwise being causally related to service.  Thus, the preponderance of the evidence is against the claim and service connection is denied.  

The Board also thus concludes that the Veteran's claim for nerve damage affecting the right leg and foot, attributed in the medical record as radiculopathy associated with the Veteran's claimed back disability, is also not supported.  In this regard,     the preponderance of the evidence is against this neuropathic condition having developed in service or otherwise being causally related to service, including to    in-service injury, and against it being present within the first post-service year.  Rather, the evidence does not support this claimed nerve damage affecting the   right leg and foot being present until approximately three decades following service, without any credible link to service.  Thus, service connection nerve damage affecting the right leg and foot is also not warranted on direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Further, as the claim for service connection for a back disability is being denied, there is no basis for establishing service connection for the nerve damage of the right leg and foot as secondary to the back.  38 C.F.R. § 3.310.

Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back condition is denied.

Service connection for nerve damage affecting the right leg and foot is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


